Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 1 of 8 PagelD #:836

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

XYZ CORPORATION,
PLAINTIFF, CASE No.: 1:20-cv-04335

V.
JUDGE VIRGINIA M. KENDALL
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
MAGISTRATE JUDGE JEFFREY CUMMINGS
DEFENDANTS.

 

 

PRELIMINARY INJUNCTION ORDER

THIS CAUSE being before the Court on Plaintiff, Viacom International, Inc.'s
(“Viacom” or “Plaintiff’) motion for Entry of a Preliminary Injunction, against the defendants
identified on Schedule A to the Complaint (“collectively, the Defendants”), using at least the
online marketplace accounts (“Defendant Internet Stores” or “Seller Aliases”) identified therein,
and this Court having heard the evidence before it hereby GRANTS Plaintiff's Motion for Entry
of a Preliminary Injunction in its entirety against the Defendants.

THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since
the Defendants directly target their business activities toward consumers in the United States,
including Illinois. “In the context of cases like this one, that means a plaintiff must show that each
defendant is actually operating an interactive website that is accessible in Illinois and that each
defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit
goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 2 of 8 PagelD #:837

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented
screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois
residents by operating one or more commercial, interactive internet stores through which IIlinois
residents can and do purchase products using counterfeit versions of Plaintiffs’ Teenage Mutant
Ninja Turtles (“TMNT”) Trademarks and Copyrights. See Docket No. 14, which includes
screenshot evidence confirming that each Defendant Internet Store does stand ready, willing and
able to ship its counterfeit goods to customers in Illinois bearing infringing and/or counterfeit
versions of the TMNT Trademarks and Copyrights.

THIS COURT FURTHER FINDS that injunctive relief previously granted in the
Temporary Restraining Order (“TRO”) should remain in place through the pendency of this
litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil
Procedure 65. Evidence submitted in support of this Motion and in support of Viacom’s previously
granted Motion for a Temporary Restraining Order establishes that Viacom has a likelihood of
success on the merits; that no remedy at law exists; and that Viacom will suffer irreparable harm
if the injunction is not granted.

Specifically, Viacom has proved a prima facie case of trademark infringement because: (1)
the TMNT trademarks are distinctive marks and registered with the U.S. Patent and Trademark
Office on the Principal Register; (2) Plaintiff's federally registered trademarks are valid and in full
force and effect; (3) Defendants are not licensed or authorized to use any of the TMNT Trademarks
and/or Copyrights; and, (4) Defendants’ use of the TMNT Trademarks is causing a likelihood of
confusion as to the origin or sponsorship of Defendants’ products with Viacom. Furthermore,
Defendants’ continued and unauthorized use of the TMNT trademarks irreparably harms Viacom

through diminished goodwill and brand confidence, damage to Viacom’s reputation, loss of
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 3 of 8 PagelD #:838

exclusivity, and loss of future sales. Monetary damages fail to address such damage; and,

therefore, Viacom has an inadequate remedy at law. Moreover, the public interest is served by

entry of this Preliminary Injunction to dispel the public confusion created by Defendants’ actions.

Accordingly, this Court orders that:

1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,
and all persons acting for, with, by, through, under, or in active concert with them be
temporarily enjoined and restrained from:

a. using Viacom’s TMNT Trademarks, Copyrights and/or any reproductions,
counterfeit copies or colorable imitations thereof, in any manner in connection
with the distribution, marketing, advertising, offering for sale, or sale of any
product that is not a genuine TMNT product or not authorized by Viacom to
be sold in connection with Viacom’s TMNT Trademarks and/or Copyrights;

b. passing off, inducing, or enabling others to sell or pass off any product as a
genuine TMNT product or any other product produced by Viacom, that is not
Viacom’s nor produced under the authorization, control or supervision of
Viacom nor approved by Viacom for sale under Viacom’s TMNT Trademarks
and/or Copyrights;

¢. committing any acts calculated to cause consumers to believe that Defendants’
products are those sold under the authorization, control, or supervision of
Viacom, or are sponsored by, approved by, or otherwise connected with Viacom;

d. further infringing Viacom’s TMNT Trademarks and/or Copyrights and
damaging Viacom’s goodwill;

e. otherwise competing unfairly with Viacom in any manner;
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 4 of 8 PagelD #:839

f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,
distributing, returning, or otherwise disposing of, in any manner, products or
inventory not manufactured by or for Viacom, nor authorized by Viacom to be
sold or offered for sale, and which bear any of Viacom’s TMNT Trademarks,
Copyrights, and/or any reproductions, counterfeit copies, or colorable imitations
thereof;

g. using, linking to, transferring, selling, exercising control over, or otherwise
owning the Seller Aliases, or any other domain name or online marketplace
account that is being used to sell or is the means by which Defendants could
continue to sell Counterfeit TMNT Products; and

h. operating and/or hosting websites operated by Defendants that are involved
with the distribution, marketing, advertising, offering for sale, or sale of any
product bearing Viacom’s TMNT trademarks or any reproductions, counterfeit
copies or colorable imitations thereof that is not a genuine TMNT product or
not authorized by Viacom to be sold in connection with Viacom’s TMNT
trademarks.

Those in privity with Defendants and with actual notice of this Order, including any online

marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

Yahoo, web hosts for the Defendant Seller Aliases, and domain name registrars, shall

within three (3) business days of receipt of this Order:
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 5 of 8 PagelD #:840

a. disable and cease providing services for any accounts through which

Defendants engage in the sale of counterfeit and infringing goods using the

TMNT Trademarks and/or Copyrights, including any accounts associated

with the Defendants listed on the Schedule A;

b. disable and cease displaying any advertisements used by or

associated with Defendants in connection with the sale of counterfeit and

infringing goods using the TMNT Trademarks and/or Copyrights; and

c. take all steps necessary to prevent links to the Seller Aliases

identified on Schedule A from displaying in search results, including, but

not limited to, removing links to the Seller Aliases from any search index.
Defendants, and any third party with actual notice of this Order who is providing services
for any of the Defendants, or in connection with any of Defendants’ websites, with the
Seller Aliases or other websites operated by Defendants, including, without limitation, any
online marketplace platforms such as iOffer and Alibaba, advertisers, Facebook, Internet
Service Providers (“ISP”), web hosts, back-end service providers, web designers,
sponsored search engine or ad-word providers, banks, merchant account providers,
including PayPal, Alibaba, Western Union, third party processors and other payment
processing service providers, shippers, and domain name registrars (collectively, the
“Third Party Providers”) shall, within five (5) business days after receipt of such notice,
provide to Viacom expedited discovery, including copies of all documents and records in

such person’s or entity’s possession or control relating to:
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 6 of 8 PagelD #:841

a. The identities and locations of Defendants, their agents, servants,
employees, confederates, attorneys, and any persons acting in concert or
participation with them, including all known contact information;

b. the nature of Defendants’ operations and all associated sales and financial
information, including, without limitation, identifying information
associated with the Seller Aliases, and Defendants’ financial accounts, as
well as providing a full accounting of Defendants’ sales and listing history
related to their respective online marketplace accounts;

c. Defendants’ websites and/or any online marketplace accounts;

d. The Defendant Seller Aliases or any domain name registered by
Defendants; and

e. Any financial accounts owned or controlled by Defendants, including their
agents, servants, employees, confederates, attorneys, and any persons acting
in concert or participation with them, including such accounts residing with
or under the control of any banks, savings and loan associations, payment
processors or other financial institutions, including, without limitation,
PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant
account providers, payment providers, third party processors, and credit
card associations (e.g., MasterCard and VISA).

6. Defendants, and any persons in active concert or participation with them, who have actual
notice of this Order, shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants’ assets until further ordered by this Court.
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 7 of 8 PagelD #:842

eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), Amazon
Payments, Inc. (“Amazon”) and Alipay, Inc. (“Alipay’’) shall, within two (2) business days
of receipt of this Order, for any Defendant or any Defendant Seller Aliases or websites:
a. Locate all accounts and funds connected to Defendants, Defendants’
Seller Aliases or Defendants’ websites, including, but not limited to, any eBay,
PayPal, WISH, Amazon and Alipay accounts connected to the information listed
in the Schedule A or the email addresses identified by third parties for
Defendants; and
b. Restrain and enjoin any such accounts or funds that are non-U.S.
foreign based from transferring or disposing of any money or other of
Defendants’ assets until further ordered by this Court.
Any banks, savings and loan associations, payment processors, or other financial
institutions, for any Defendant or any of Defendants’ Seller Aliases or websites, shall
within two (2) business days of receipt of this Order:
a. Locate all accounts and funds connected to Defendants, Defendants’ online
marketplace accounts or Defendants’ websites, including, but not limited to,
any accounts connected to the information listed in the Schedule A or the email
addresses provided for Defendants by third parties; and
b. Restrain and enjoin such accounts from receiving, transferring or disposing of
any money or other of Defendants’ assets until further ordered by this Court.
Viacom may provide notice of these proceedings to Defendants, including notice of the
preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f}(3), by

electronically publishing a link to the Complaint, this Order and other relevant documents
Case: 1:20-cv-04335 Document #: 33 Filed: 09/03/20 Page 8 of 8 PagelD #:843

on a website, and by sending an e-mail to the e-mail addresses provided for Defendants by
third parties. The combination of providing notice via electronic publication and e-mail,
along with any notice that Defendants receive from marketplaces and payment processors,
shall constitute notice reasonably calculated under all circumstances to apprise Defendants
of the pendency of the action and afford them the opportunity to present their objections.

10. The Clerk of Court is directed to unseal all sealed documents in this matter, including the
following: Plaintiff's Amended Complaint, Exhibit 1 to the Complaint, Exhibit 2 to the
Complaint, Exhibit 3 — Schedule A to the Complaint, Motion for TRO and its memorandum
and supporting pleadings and exhibits, Motion for Electronic Service of Process and its
memorandum and supporting pleadings and exhibits, Motions to Extend the TRO and
memorandum and supporting pleadings and exhibits, the Temporary Restraining Order and
the Extensions of the Temporary Restraining Order.

11. Any Defendants that are subject to this Order may appear and move to dissolve or modify
the Order on two days’ notice to Viacom or on shorter notice as set by this Court.

12. The $10,000 bond posted by Viacom shall remain with the Court until a Final disposition

of this case or until this Preliminary Injunction is terminated.

Dated: Y 2 2020 p. AA

silica, NG, FQ

U, S, District Court Judge va M. Kendall

 

 

/ /
/ f

(JS .
